          Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 1 of 31 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


 JANICE DUTCHER and STACY                            Case No.:
 NEGLEY, individually and on behalf of all
 other similarly situated individuals,               COLLECTIVE AND CLASS ACTION
                                                     COMPLAINT
                     Plaintiffs,
                                                     JURY DEMAND
 v.

 CRESCO LABS INC. and CRESCO
 LABS, LLC,

                    Defendants.


           Plaintiffs JANICE DUTCHER and STACY NEGLEY (“Plaintiffs”), individually and on

behalf of all others similarly situated, by and through their attorneys, hereby bring this Collective

and Class Action Complaint against Defendants CRESCO LABS INC. and CRESCO LABS, LLC

(“Cresco”) and state as follows:

                                        INTRODUCTION

           1.    This is a collective and class action brought pursuant to 29 U.S.C. § 216(b) and

Fed. R. Civ. P. 23 (“Rule 23”) by Plaintiffs, individually and on behalf of all similarly situated

persons employed by Cresco, arising from Cresco’s willful violations of the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and Massachusetts wage-and-hour laws. Plaintiffs also

bring Rule 23 breach of contract and unjust enrichment claims.

           2.    Cresco cultivates, manufactures and sells cannabis and medical cannabis products

in the United States. 1




      1
    Cannabis, also known as marijuana among other names, is a psychoactive drug from the
Cannabis plant used primarily for medical and recreational purposes.


                                                 1
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 2 of 31 PageID #:2




       3.      Cresco currently operates three medical and adult-use cannabis cultivation and

manufacturing centers and nine dispensary locations in Illinois; one medical cannabis cultivation

and manufacturing center and three dispensary locations in Pennsylvania; one medical cannabis

cultivation center and one dispensary location in Ohio; three cultivation centers, one processing

facility and two distribution facilities in California; two cultivation centers and one manufacturing

and dispensary location in Arizona; one processing center in Maryland; one medical cannabis

cultivation center and four dispensary locations in New York; one cultivation center and

dispensary in Massachusetts; one processing facility in Michigan; and 26 nicotine vape stores in

Canada.

       4.      Cresco employs non-exempt employees at its cultivation, manufacturing, and

processing centers – including Cultivation Agents, Edibles Agents, Gardening Agents, Kitchen

Agents, Manufacturing Agents, Packaging Agents and Processing Agents (the “Cultivation

Employees”) – who are responsible for onsite harvesting and maintenance of Cresco’s cannabis

gardens and for the preparation and execution of Cresco’s cannabis products through the

measuring, mixing, processing and packaging of product for sale at Cresco’s dispensary locations.

       5.      Cresco employed Plaintiffs as Cultivation Employees at its cultivation center and

dispensary in Massachusetts.

       6.      The similarly situated Cultivation Employees are and were employed by Cresco at

its cultivation, manufacturing, and processing centers in Arizona, California, Illinois, Maryland,

Massachusetts, Michigan, New York, Ohio and Pennsylvania.

       7.      Due to the nature of its operations, Cresco required Plaintiffs and similarly situated

employees to wear company-issued protective clothing and safety equipment during their work

shifts in order to protect the cannabis and cannabis products from contamination and to comply




                                                 2
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 3 of 31 PageID #:3




with federal and state governmental safety, health and food regulations and mandates.

       8.      The company-issued protective clothing and safety equipment included protective

shoes, scrubs, masks, hair nets, arm sleeves, and gloves (“the PPE”).

       9.      Cresco required Plaintiffs and similarly situated employees to change into (“don”)

the PPE before clocking in for their scheduled work shifts and required them to do so at the

worksite.

       10.     Similarly, Cresco required Plaintiffs and similarly situated employees to change out

of (“doff”) the PPE after clocking out for their scheduled work shifts and required them to do so

at the worksite.

       11.     The mandatory pre-shift and post-shift donning and doffing process is compensable

because it was an integral and indispensable part of Plaintiffs’ and similarly situated employees’

principal work activities. Cresco required Plaintiffs and similarly situated employees to don and

doff the PPE at the worksite and wear the PPE during their work shifts in order to promote a safer

and more efficient harvesting and production process and to ensure compliance with federal and

state governmental safety, health and food regulations and mandates. Plaintiffs and similarly

situated employees could not have completed their assigned work tasks without wearing the PPE.

       12.     Before obtaining and donning the PPE, Cresco required Plaintiffs and similarly

situated employees to swipe a badge to enter the building, a function that primarily benefited

Cresco by allowing Cresco to monitor access to the facility and the cannabis and cannabis products.

       13.     For a portion of the relevant period, before obtaining and donning the PPE,

Plaintiffs and similarly situated employees had to pass a mandatory health screening procedure

upon entering the facility, which lasted between one to two minutes.

       14.     The mandatory on-site pre-shift health screening procedure was required by Cresco




                                                3
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 4 of 31 PageID #:4




to ensure that the cultivation and production of cannabis and cannabis products was free of

contamination, and thus, was necessarily tied to Plaintiffs’ and the similarly situated employees’

work of onsite harvesting and maintenance of Cresco’s cannabis gardens and preparation and

execution of Cresco’s cannabis products.

       15.     Additionally, the on-site pre-shift health screening procedure was integral and

indispensable to Plaintiffs’ and the similarly situated employees’ principal duties because it could

not be eliminated without impairing their ability to safely harvest and produce contamination-free

cannabis products.

       16.     After passing the mandatory health screening procedure, Plaintiffs and similarly

situated employees had to travel throughout the facility to access the PPE, including walking up a

flight of stairs, riding an elevator, and/or walking throughout the facility – a process that took

another one to two minutes.

       17.     After traveling throughout the facility but before clocking in, Plaintiffs and

similarly situated employees spent approximately 10 to 12 minutes each day walking to their

lockers located in the hallway; opening their lockers; retrieving their protective shoes which were

stored in their lockers; stowing their personal belongings in their lockers; walking from their

lockers to a hallway clothing rack to retrieve their scrubs; walking from the hallway clothing rack

to the changing room and waiting for a vacant changing room stall; donning their scrubs and

protective shoes in the changing room; returning to their lockers to stow their personal clothing;

walking from their lockers to their assigned work areas; and, finally, donning their masks, hair

nets, arm sleeves, and gloves which were stored in bins near the work area.

       18.     Cresco required Plaintiffs and similarly situated employees to don the PPE prior to

punching in and before the start of their scheduled work shifts so that they could report to their




                                                 4
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 5 of 31 PageID #:5




assigned work areas promptly at their scheduled start times and with all the PPE on.

       19.       Consequently, Plaintiffs and similarly situated employees had to arrive at the

facility at least 12 to 16 minutes early to pass the mandatory health screening procedure and to

complete the mandatory pre-shift donning process.

       20.       Cresco allowed Plaintiffs and similarly situated employees to clock in up to five

minutes early.

       21.       However, it took Plaintiffs and similarly situated employees significantly longer

than five minutes to complete the mandatory pre-shift donning process.

       22.       Consequently, Plaintiffs and similarly situated employees had to initiate the pre-

shift donning process before clocking in.

       23.       Additionally, Cresco implemented and enforced policies causing the punch-in

times for Plaintiffs and similarly situated employees to be rounded up to their scheduled start times.

       24.       Consequently, even if Plaintiffs and similarly situated employees clocked in early,

Cresco did not begin paying them until their scheduled start times.

       25.       At the end of each shift and after clocking out, Plaintiffs and similarly situated

employees spent approximately three to five minutes doffing their masks, hair nets, arm sleeves,

and gloves; placing the items in a trash bin; walking to their lockers to retrieve their personal

clothing; walking from their lockers to the changing room and waiting for a vacant changing room

stall; doffing their scrubs and protective shoes and placing the scrubs in the changing room hamper;

and, finally, walking back to their lockers to store their protective shoes and retrieve their personal

belongings.

       26.       These policies resulted in Plaintiffs and similarly situated employees not being paid

for their mandatory pre-shift and post-shift donning and doffing activities.




                                                   5
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 6 of 31 PageID #:6




       27.     Since Plaintiffs and similarly situated employees regularly worked 40 or more

hours per week, these policies also deprived them of overtime pay.

       28.     The individuals Plaintiffs seek to represent in this action are current and former

non-exempt employees who worked for Cresco and who were required to don and doff PPE at the

worksite before and after their scheduled work shifts.

       29.     Cresco knew or could have easily determined how long it took Plaintiffs and

similarly situated employees to complete the mandatory pre-shift and post-shift donning and

doffing process, and Cresco could have easily paid Plaintiffs and the putative collective/class

members for the mandatory pre-shift and post-shift work but deliberately chose not to.

                                         JURISDICTION

       30.     This Court has subject matter jurisdiction over Plaintiffs’ FLSA claim under 28

U.S.C. § 1331 because Plaintiffs’ claim raises a federal question under 29 U.S.C. § 201 et seq.

       31.     Additionally, this Court has jurisdiction over Plaintiffs’ FLSA claim under 29

U.S.C. § 216(b), which provides that suit under the FLSA “may be maintained against any

employer … in any Federal or State court of competent jurisdiction….”

       32.     Moreover, this Court has original jurisdiction over this action under the Class

Action Fairness Act of 2005, 28 U.S.C. § 1332(d). This is a class action in which the aggregate

claims of the individual class members exceed the sum value of $5,000,000 exclusive of interest

and costs, there are believed to be in excess of 100 class members, and at least some class members

have a different citizenship than Cresco.

       33.     Cresco’s annual sales exceed $500,000, and Cresco has more than two employees;

thus, the FLSA applies in this case on an enterprise basis. Cresco’s employees, including Plaintiffs,

engage in interstate commerce or in the production of goods for commerce; therefore, they are also




                                                 6
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 7 of 31 PageID #:7




covered by the FLSA on an individual basis.

          34.   This Court has supplemental jurisdiction over Plaintiffs’ state law claims under 28

U.S.C. § 1367 because the state law claims and the federal claim are so closely related that they

form part of the same case or controversy under Article III of the United States Constitution.

          35.   This Court has personal jurisdiction over Cresco because Cresco maintains its

headquarters in Cook County, Illinois.

                                              VENUE

          36.   Venue is proper in the Northern District of Illinois under 28 U.S.C. § 1391(b)(1)

because Cresco resides in Cook County, Illinois.

                               INTRADISTRICT ASSIGNMENT

          37.   Cresco maintains its headquarters in Cook County, Illinois; therefore, this action is

properly assigned to the Eastern Division.

                                             PARTIES

          38.   Plaintiff Janice Dutcher (“Plaintiff Dutcher”) is a Massachusetts resident who

worked for Cresco as a non-exempt Processing Agent at Cresco’s cultivation center and dispensary

in Fall River, Massachusetts from January 2020 to November 2020. As a Processing Agent for

Cresco, Plaintiff Dutcher regularly worked 40 or more hours per week and was paid an hourly

wage, most recently at the rate of $15.00. Plaintiff Dutcher signed a consent form to join this

collective action lawsuit. (Ex. A.) Plaintiff Dutcher took a brief leave during her employment

period.

          39.   Plaintiff Stacy Negley (“Plaintiff Negley”) is a Massachusetts resident who worked

for Cresco as a non-exempt Packaging Agent and Processing Agent at Cresco’s cultivation center

and dispensary in Fall River, Massachusetts from August 2019 to December 2020. As a Packaging




                                                  7
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 8 of 31 PageID #:8




Agent and Processing Agent for Cresco, Plaintiff Negley regularly worked 40 or more hours per

week and was paid an hourly wage, most recently at the rate of $15.00. Plaintiff Negley signed a

consent form to join this collective action lawsuit. (Ex. B.)

         40.   Plaintiffs have satisfied administrative prerequisites regarding filing this action and

have received authorization from the Massachusetts Attorney General’s Office to pursue this

matter through a private civil lawsuit.

         41.   Defendant Cresco Labs Inc. is incorporated in the Province of British Columbia

and is headquartered at 400 West Erie Street, Suite 110, Chicago, Illinois 60654.

         42.   Defendant Cresco Labs, LLC is an Illinois limited liability company (File Number

04569113) with its Principal Office located at 400 West Erie Street, Suite 110, Chicago, Illinois

60654.

         43.   On its website, Cresco describes itself as “stewards, owners and leaders building

the most trusted and fastest growing cannabis company in the world. From careful cultivation to

consistent distribution, we provide a portfolio of brands thoughtfully made for every consumer.”

(https://www.crescolabs.com/about-cresco/ (last visited on 03/31/2021).)

                                  GENERAL ALLEGATIONS

A.       Cresco’s Cannabis Operations

         44.   Cresco is primarily engaged in the business of cultivating medical grade cannabis,

manufacturing medical grade products derived from cannabis cultivation, and distributing such

products to medical or adult use consumers in legalized cannabis markets.

         45.   Cresco employs non-exempt Cultivation Employees who are responsible for onsite

harvesting and maintenance of Cresco’s cannabis gardens and for the preparation and execution

of Cresco’s cannabis products through the measuring, mixing, processing and packaging of

product for sale at Cresco’s dispensary locations.


                                                  8
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 9 of 31 PageID #:9




       46.     Cresco employed Plaintiffs as Cultivation Employees at its cultivation center and

dispensary in Massachusetts.

       47.     The similarly situated Cultivation Employees are and were employed by Cresco at

its cultivation, manufacturing, and processing centers in Arizona, California, Illinois, Maryland,

Massachusetts, Michigan, New York, Ohio and Pennsylvania.

       48.     Cresco’s Massachusetts cultivation center is divided into several work areas – the

cultivation room, the kitchen, the laboratory, the packaging room, and the processing room. These

areas include all the major operating areas of the cultivation center.

B.     Cresco Required Plaintiffs and Similarly Situated Employees to Wear Company-
       Issued Protective Clothing and Safety Equipment during their Work Shifts

       49.     Plaintiffs and the similarly situated Cultivation Employees all shared similar job

duties, job titles, training, compensation plans, working hours, job descriptions and job

requirements, among other things.

       50.     Due to the nature of its operations, Cresco required Plaintiffs and similarly situated

employees to wear company-issued PPE during their work shifts in order to protect the cannabis

and cannabis products from contamination and to comply with federal and state governmental

safety, health and food regulations and mandates.

       51.     Cresco required Plaintiffs and similarly situated employees to don and doff the PPE

before and after their scheduled work shifts in designated locations at the worksite.

       52.     Cresco provided Plaintiffs and similarly situated employees with onsite lockers and

changing facilities so that they could don and doff the PPE at the worksite.

       53.     Cresco prohibited Plaintiffs and similarly situated employees from donning or

doffing the PPE at home.

       54.     Cresco prohibited Plaintiffs and similarly situated employees from taking the PPE



                                                  9
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 10 of 31 PageID #:10




home with them or otherwise removing the PPE from the worksite.

          55.   Cresco furnished Plaintiffs and similarly situated employees with freshly laundered

scrubs.

          56.   Cresco prohibited Plaintiffs and similarly situated employees from entering the

work areas—including the cultivation room, the kitchen, the laboratory, the packaging room, and

the processing room—without wearing the PPE.

          57.   Cresco prohibited Plaintiffs and similarly situated employees from exiting the work

areas—including the cultivation room, the kitchen, the laboratory, the packaging room, and the

processing room—without doffing their masks, hair nets, arm sleeves, and gloves and disposing

the items in the trash bin.

          58.   Cresco prohibited Plaintiffs and similarly situated employees from leaving the

facility without doffing the PPE and changing into a clean pair of clothes.

          59.   Plaintiffs and the similarly situated Cultivation Employees donned and doffed the

same or substantially similar PPE, regardless of their particular job title and regardless of whether

they worked in the cultivation room, the kitchen, the laboratory, the packaging room, or the

processing room.

          60.   Plaintiffs and the similarly situated Cultivation Employees utilized the same

changing facilities to don and doff the PPE, regardless of their particular job title and regardless

of whether they worked in the cultivation room, the kitchen, the laboratory, the packaging room,

or the processing room.

          61.   Plaintiffs and the similarly situated Cultivation Employees punched in and out for

their shifts using the same timekeeping system, regardless of their particular job title and regardless

of whether they worked in the cultivation room, the kitchen, the laboratory, the packaging room,




                                                  10
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 11 of 31 PageID #:11




or the processing room.

       62.     Plaintiffs and similarly situated employees used to punch in and out for their shifts

near the security office using a key fob. Most recently, they punched in and out for their shifts on

their personal mobile devices using the ADP application.

       63.     Cresco issued identification cards to Plaintiffs and similarly situated employees,

which they were required to use when entering and exiting the facility and when travelling

throughout the facility.

C.     Pre-Shift and Post-Shift Off-the-Clock Work

       64.     Cresco required Plaintiffs and similarly situated employees to don the PPE before

clocking in for their scheduled work shifts and required them to do so at the worksite.

       65.     Similarly, Cresco required Plaintiffs and similarly situated employees to doff the

PPE after clocking out for their scheduled work shifts and required them to do so at the worksite.

       66.     The mandatory pre-shift and post-shift donning and doffing process is compensable

because it was an integral and indispensable part of Plaintiffs’ and similarly situated employees’

principal work activities. Cresco required Plaintiffs and similarly situated employees to don and

doff the PPE at the worksite and wear the PPE during their work shifts in order to promote a safer

and more efficient harvesting and production process and to ensure compliance with federal and

state governmental safety, health and food regulations and mandates. Plaintiffs and similarly

situated employees could not have completed their assigned work tasks without wearing the PPE.

       67.     Before obtaining and donning the PPE, Cresco required Plaintiffs and similarly

situated employees to swipe a badge to enter the building, a function that primarily benefited

Cresco by allowing Cresco to monitor access to the facility and the cannabis and cannabis products.

       68.     For a portion of the relevant period, before obtaining and donning the PPE,

Plaintiffs and similarly situated employees had to pass a mandatory health screening procedure


                                                11
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 12 of 31 PageID #:12




upon entering the facility, which lasted between one to two minutes.

       69.     The mandatory on-site pre-shift health screening procedure was required by Cresco

to ensure that the cultivation and production of cannabis and cannabis products was free of

contamination, and thus, was necessarily tied to Plaintiffs’ and the similarly situated employees’

work of onsite harvesting and maintenance of Cresco’s cannabis gardens and preparation and

execution of Cresco’s cannabis products.

       70.     Additionally, the on-site pre-shift health screening procedure was integral and

indispensable to Plaintiffs’ and the similarly situated employees’ principal duties because it could

not be eliminated without impairing their ability to safely harvest and produce contamination-free

cannabis products.

       71.     After passing the mandatory health screening procedure, Plaintiffs and similarly

situated employees had to travel throughout the facility to access the PPE, including walking up a

flight of stairs, riding an elevator, and/or walking throughout the facility – a process that took

another one to two minutes.

       72.     After traveling throughout the facility but before clocking in, Plaintiffs and

similarly situated employees spent approximately 10 to 12 minutes each day walking to their

lockers located in the hallway; opening their lockers; retrieving their protective shoes which were

stored in their lockers; stowing their personal belongings in their lockers; walking from their

lockers to a hallway clothing rack to retrieve their scrubs; walking from the hallway clothing rack

to the changing room and waiting for a vacant changing room stall; donning their scrubs and

protective shoes in the changing room; returning to their lockers to stow their personal clothing;

walking from their lockers to their assigned work areas; and, finally, donning their masks, hair

nets, arm sleeves, and gloves which were stored in bins near the work area.




                                                12
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 13 of 31 PageID #:13




       73.       Cresco required Plaintiffs and similarly situated employees to don the PPE prior to

punching in and before the start of their scheduled work shifts so that they could report to their

assigned work areas promptly at their scheduled start times and with all the PPE on.

       74.       Consequently, Plaintiffs and similarly situated employees had to arrive at the

facility at least 12 to 16 minutes early to pass the mandatory health screening procedure and to

complete the mandatory pre-shift donning process.

       75.       Cresco allowed Plaintiffs and similarly situated employees to clock in up to five

minutes early.

       76.       However, it took Plaintiffs and similarly situated employees significantly longer

than five minutes to complete the mandatory pre-shift donning process.

       77.       Consequently, Plaintiffs and similarly situated employees had to initiate the pre-

shift donning process before clocking in.

       78.       Additionally, Cresco implemented and enforced policies causing the punch-in

times for Plaintiffs and similarly situated employees to be rounded up to their scheduled start times.

       79.       Consequently, even if Plaintiffs and similarly situated employees clocked in early,

Cresco did not begin paying them until their scheduled start times.

       80.       At the end of each shift and after clocking out, Plaintiffs and similarly situated

employees spent approximately three to five minutes doffing their masks, hair nets, arm sleeves,

and gloves; placing the items in a trash bin; walking to their lockers to retrieve their personal

clothing; walking from their lockers to the changing room and waiting for a vacant changing room

stall; doffing their scrubs and protective shoes and placing the scrubs in the changing room hamper;

and, finally, walking back to their lockers to store their protective shoes and retrieve their personal

belongings.




                                                  13
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 14 of 31 PageID #:14




       81.     These policies resulted in Plaintiffs and similarly situated employees not being paid

for their mandatory pre-shift and post-shift donning and doffing activities.

       82.     Since Plaintiffs and similarly situated employees regularly worked 40 or more

hours per week, these policies also deprived them of overtime pay.

D.     Meal-Period Off-the-Clock Work

       83.     Cresco promised Plaintiffs and similarly situated employees one unpaid 30-minute

meal period each shift.

       84.     Under federal law, in order to deduct an unpaid meal period from an employee’s

compensable time, an employee must be completely relieved of his or her employment duties for

the entire meal break. 29 C.F.R. § 785.19(a) states:

       Bona fide meal periods. Bona fide meal periods are not work time. Bona fide meal
       periods do not include coffee breaks or time for snacks. These are rest periods. The
       employee must be completely relieved from duty for the purposes of eating regular
       meals. Ordinarily 30 minutes or more is long enough for a bona fide meal period.
       A shorter period may be long enough under special conditions. The employee is
       not relieved if he is required to perform any duties, whether active or inactive, while
       eating. For example, an office employee who is required to eat at his desk or a
       factory worker who is required to be at his machine is working while eating.

       85.     Cresco did not provide Plaintiffs and similarly situated employees with bona fide

meal periods because it required them to return to their work areas prior to the end of their unpaid

meal breaks and to spend off-the-clock time retrieving and donning a fresh set of face masks, hair

nets, arm sleeves, and gloves so that they could resume performing their assigned work duties

promptly at the end of their scheduled lunch breaks.

       86.     This policy resulted in Plaintiffs and similarly situated employees performing

approximately two to three minutes of unpaid meal-period work each day.

E.     Cresco Breached its Contractual Obligations to Pay Plaintiffs and the Cultivation
       Employees their Regular Hourly Rates of Pay for Each Hour Worked

       87.     In approximately January 2020, Cresco offered Plaintiff Dutcher the opportunity to


                                                 14
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 15 of 31 PageID #:15




work for Cresco as an hourly Processing Agent.

        88.     In approximately August 2019, Cresco offered Plaintiff Negley the opportunity to

work for Cresco as an hourly employee. Plaintiff Negley worked for Cresco in that capacity as a

Processing Agent and as a Packaging Agent.

        89.     In consideration for Plaintiffs’ work as hourly Cultivation Employees, Cresco

promised to pay Plaintiffs an hourly wage for each hour they worked for Cresco.

        90.     In approximately January 2020, Plaintiff Dutcher accepted Cresco’s offer of

employment and began working for Cresco, creating a valid contract between Cresco and Plaintiff

Dutcher whereby Cresco was obligated to pay Plaintiff Dutcher her regular hourly rate of pay for

each hour that she worked for Cresco, including the mandatory pre-shift, meal-period, and post-

shift donning and doffing activities described herein.

        91.     In approximately August 2019, Plaintiff Negley accepted Cresco’s offer of

employment and began working for Cresco, creating a valid contract between Cresco and Plaintiff

Negley whereby Cresco was obligated to pay Plaintiff Negley her regular hourly rate of pay for

each hour that she worked for Cresco, including the mandatory pre-shift, meal-period, and post-

shift donning and doffing activities described herein.

        92.     Throughout their employment with Cresco as hourly Cultivation Employees,

Plaintiffs performed all of the work required by Cresco, including the mandatory pre-shift, meal-

period, and post-shift donning and doffing activities described herein. In performing this work,

Plaintiffs fulfilled all of their duties under the contracts.

        93.     However, throughout Plaintiffs’ entire employment with Cresco, Cresco repeatedly

and systematically breached the contracts by not paying Plaintiffs their regular hourly rates of pay

for the mandatory pre-shift, meal-period, and post-shift donning and doffing activities described




                                                   15
       Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 16 of 31 PageID #:16




herein.

          94.    Cresco’s failure to pay Plaintiffs for each hour of work they performed and that was

required of them as hourly Cultivation Employees was a material breach by Cresco.

          95.    Because of Cresco’s breaches, Plaintiffs were deprived of wages owed to them

under the contracts, including unpaid “gap time” wages. 2

          96.    Upon information and belief, all of the other hourly Cultivation Employees who

worked for Cresco had similar valid contracts with Cresco.

          97.    Upon information and belief, Cresco repeatedly and systematically breached its

contracts with all the other hourly Cultivation Employees it employed in the same way that it

breached its contracts with Plaintiffs.

          98.    Cresco’s contractual promises to pay Plaintiffs’ and each hourly Cultivation

Employee’s applicable hourly rate for each hour worked is evidenced by, among other things, each

earnings statement issued to Plaintiffs and the hourly Cultivation Employees.

          99.    Plaintiffs and the hourly Cultivation Employees are owed wages at their contractual

hourly wage rates for the time that they worked off the clock during their employment with Cresco,

including unpaid “gap time” wages.

          100.   Plaintiffs and the hourly Cultivation Employees earned these wages at the moment

they performed the off-the-clock work; and the wages were due to be paid to Plaintiffs and the

hourly Cultivation Employees no later than the pay day for the period in which the off-the-clock

work was performed.




   2
     “Gap time” refers to time that is not covered by the FLSA’s overtime provisions because it
does not exceed the overtime limit, and to time that is not covered by the FLSA’s minimum wage
provisions because, even though it is uncompensated, the employees are still being paid a
minimum wage when their salaries are averaged across their actual time worked.


                                                  16
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 17 of 31 PageID #:17




       101.    Despite the fact that Plaintiffs and the hourly Cultivation Employees performed the

off-the-clock work before and after their scheduled work shifts, these off-the-clock hours were not

peripheral tasks for which they were not owed additional compensation. Instead, the off-the-clock

work, which was performed by Plaintiffs and the hourly Cultivation Employees pursuant to

Cresco’s express instructions, constituted principal work activities that were integral and

indispensable to their work; and Cresco was contractually obligated to pay the hourly Cultivation

Employees for this time at the regular hourly rates at which they were employed.

       102.    The fact that Cresco deliberately chose not to pay Plaintiffs and the Cultivation

Employees for this work, and that the off-the-clock work was performed before and after the

Cultivation Employees’ scheduled work shifts, does not somehow relieve Cresco of its contractual

obligations to pay the Cultivation Employees for this time.

       103.    Cresco was contractually obligated to pay Plaintiffs and the Cultivation Employees

their regular rates of pay for all hours worked, including hours worked before after their scheduled

work shifts.

F.     Cresco Benefitted from Plaintiffs’ and the Cultivation Employees’ Mandatory Pre-
       Shift, Meal-Period, and Post-Shift Work Activities

       104.    At all relevant times, Cresco directed and directly benefited from the mandatory

pre-shift, meal-period, and post-shift work activities performed by Plaintiffs and the Cultivation

Employees.

       105.    At all relevant times, Cresco controlled the work schedules, duties, protocols,

applications, assignments and employment conditions of Plaintiffs and the Cultivation Employees.

       106.    At all relevant times, Cresco was able to track the amount of time Plaintiffs and the

Cultivation Employees spent in connection with the mandatory pre-shift, meal-period, and post-

shift work activities described herein. However, Cresco failed to do so and failed to pay Plaintiffs



                                                17
       Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 18 of 31 PageID #:18




and the Cultivation Employees for their pre-shift, meal-period, and post-shift work.

         107.    At all relevant times, Plaintiffs and the Cultivation Employees were non-exempt

employees, subject to the requirements of the FLSA and applicable state laws.

         108.    At all relevant times, Cresco used its attendance and adherence policies against

Plaintiffs and the Cultivation Employees in order to pressure them into performing the mandatory

pre-shift, meal-period, and post-shift work activities without pay.

         109.    At all relevant times, Cresco’s policies and practices deprived Plaintiffs and the

Cultivation Employees of wages owed for the mandatory pre-shift, meal-period, and post-shift

work activities they performed. Because Plaintiffs and the Cultivation Employees regularly

worked 40 hours or more per week, Cresco’s policies and practices also deprived them of overtime

pay.

         110.    Cresco knew or should have known that the mandatory pre-shift, meal-period, and

post-shift work activities performed by Plaintiffs and the Cultivation Employees was compensable

under the law.

         111.    Despite knowing Plaintiffs and the Cultivation Employees performed work before

and after their scheduled work shifts and during their unpaid meal breaks, Cresco failed to make

any effort to stop or disallow the off-the-clock work but instead suffered and permitted it to happen.

         112.    Unpaid wages related to the mandatory pre-shift, meal-period, and post-shift work

activities described herein are owed to Plaintiffs and the Cultivation Employees at the FLSA-

mandated overtime premium of one and one-half times the regular hourly rates at which they were

employed because Plaintiffs and the Cultivation Employees regularly worked 40 hours or more

per week.




                                                 18
      Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 19 of 31 PageID #:19




                        FLSA COLLECTIVE ACTION ALLEGATIONS

        113.    Plaintiffs bring this action pursuant to 29 U.S.C. § 216(b) of the FLSA on their own

behalf and on behalf of:

        All current and former non-exempt employees who worked for Cresco during the
        three years preceding the filing of this Complaint and who were required to don
        and doff protective clothing or safety equipment at the worksite before and after
        their scheduled work shifts

(hereinafter referred to as the “FLSA Collective”). Plaintiffs reserve the right to amend this

definition if necessary.

        114.    Cresco is liable under the FLSA for, inter alia, failing to properly pay Plaintiffs and

the FLSA Collective.

        115.    Excluded from the proposed FLSA Collective are Cresco’s executives and

administrative and learned professional employees, including computer professionals and outside

salespersons.

        116.    Consistent with Cresco’s policy and pattern or practice, Plaintiffs and the FLSA

Collective were not paid premium overtime compensation when they worked over 40 hours in a

workweek.

        117.    Cresco assigned and/or was aware of all the work that Plaintiffs and the FLSA

Collective performed.

        118.    As part of its regular business practices, Cresco intentionally, willfully, and

repeatedly engaged in a pattern, practice, and/or policy of violating the FLSA with respect to

Plaintiffs and the FLSA Collective. This policy and pattern or practice includes, but is not limited

to:

                a.      Willfully failing to pay Plaintiffs and the FLSA Collective premium
                        overtime wages for all hours worked in excess of 40 hours per workweek;
                        and



                                                  19
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 20 of 31 PageID #:20




               b.      Willfully failing to record all of the time that Plaintiffs and the FLSA
                       Collective worked for the benefit of Cresco.

       119.    Cresco is aware or should have been aware that federal law required it to pay

overtime premiums to Plaintiffs and the FLSA Collective for all hours worked in excess of 40 per

workweek.

       120.    Cresco’s unlawful conduct has been widespread, repeated, and consistent.

       121.    A collective action under the FLSA is appropriate because the employees described

above are “similarly situated” to Plaintiffs under 29 U.S.C. § 216(b). The employees on behalf of

whom Plaintiffs bring this collective action are similarly situated because (a) they have been or

are employed in the same or similar positions; (b) they were or are performing the same or similar

job duties; (c) they were or are subject to the same or similar unlawful practices, policy, or plan;

and (d) their claims are based upon the same factual and legal theories.

       122.    The employment relationships between Cresco and every proposed FLSA

Collective member are the same. The key issue – the amount of unpaid pre-shift, meal-period, and

post-shift time – does not vary substantially among the proposed FLSA Collective members.

       123.    Many similarly situated current and former employees have been underpaid in

violation of the FLSA and would benefit from the issuance of a Court-supervised notice of this

lawsuit and the opportunity to join it.

       124.    Court-supervised notice of this lawsuit should be sent to the FLSA Collective

pursuant to 29 U.S.C. § 216(b).

       125.    Those similarly situated employees are known to Cresco, are readily identifiable,

and can be located through Cresco’s records.

       126.    Plaintiffs estimate that the proposed FLSA Collective, including both current and

former employees over the relevant period, will include hundreds of workers. The precise number



                                                20
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 21 of 31 PageID #:21




of FLSA Collective members should be readily ascertainable from a review of Cresco’s personnel

and payroll records.

              RULE 23 MASSACHUSETTS CLASS ACTION ALLEGATIONS

       127.    Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on their own behalf

and on behalf of:

       All current and former non-exempt employees who worked for Cresco in
       Massachusetts during the applicable statutory period and who were required to
       don and doff protective clothing or safety equipment at the worksite before and
       after their scheduled work shifts

(hereinafter referred to as the “Rule 23 Massachusetts Class”). Plaintiffs reserve the right to amend

the putative class definition if necessary.

       128.    The Rule 23 Massachusetts Class members are so numerous that joinder of all Rule

23 Massachusetts Class members in this case would be impractical. Plaintiffs reasonably estimate

there are hundreds of Rule 23 Massachusetts Class members. Rule 23 Massachusetts Class

members should be easy to identify from Cresco’s computer systems and electronic payroll and

personnel records.

       129.    There is a well-defined community of interest among Rule 23 Massachusetts Class

members and common questions of law and fact predominate in this action over any questions

affecting individual Rule 23 Massachusetts Class members. These common legal and factual

questions include, but are not limited to:

               a.      Whether Rule 23 Massachusetts Class members performed unpaid pre-shift,
                       meal-period, and post-shift work activities, and if so, whether such work
                       activities are compensable; and

               b.      Whether Rule 23 Massachusetts Class members are owed wages for time
                       spent performing pre-shift, meal-period, and post-shift work activities, and
                       if so, the appropriate amount thereof.

       130.    Plaintiffs’ claims are typical of the Rule 23 Massachusetts Class members’ claims



                                                 21
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 22 of 31 PageID #:22




because Plaintiffs and all other Rule 23 Massachusetts Class members suffered damages as a direct

and proximate result of Cresco’s common and systemic payroll policies and practices. Plaintiffs’

claims arise from the same policies, practices, promises and course of conduct as all other Rule 23

Massachusetts Class members’ claims, and their legal theories are based on the same legal theories

as all other Rule 23 Massachusetts Class members.

        131.     Plaintiffs will fully and adequately protect the Rule 23 Massachusetts Class

members’ interests and have retained counsel who are qualified and experienced in the prosecution

of nationwide wage and hour class actions. Neither Plaintiffs nor their counsel has interests that

are contrary to, or conflicting with, the Rule 23 Massachusetts Class members’ interests.

        132.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23

Massachusetts Class members to prosecute individual actions of their own given the relatively

small amount of damages at stake for each individual along with the fear of reprisal by their

employer. Prosecution of this case as a Rule 23 class action will also eliminate the possibility of

duplicative lawsuits being filed in state and federal courts throughout the nation.

        133.     This case will be manageable as a Rule 23 class action. Plaintiffs and their counsel

know of no unusual difficulties in this case, and Cresco has advanced, networked computer and

payroll systems that will allow the class, wage, and damages issues in this case to be resolved with

relative ease.

        134.     Because the elements of Fed. R. Civ. P. 23(b)(3) are satisfied in this case, class

certification is appropriate. Shady Grove Orthopedic Associates, P.A. v. Allstate Ins. Co., 559 U.S.

393, 398 (2010) (“By its terms [Rule 23] creates a categorical rule entitling a plaintiff whose suit

meets the specified criteria to pursue his claim as a class action”).




                                                  22
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 23 of 31 PageID #:23




                RULE 23 NATIONWIDE CLASS ACTION ALLEGATIONS

       135.    Plaintiffs bring this action pursuant to Fed. R. Civ. P. 23(b)(3) on their own behalf

and on behalf of:

       All current and former non-exempt employees who worked for Cresco during the
       applicable statutory period and who were required to don and doff protective
       clothing or safety equipment at the worksite before and after their scheduled work
       shifts

(hereinafter referred to as the “Rule 23 Nationwide Class”). Plaintiffs reserve the right to amend

the putative class definition if necessary.

       136.    The Rule 23 Nationwide Class members are so numerous that joinder of all Rule

23 Nationwide Class members in this case would be impractical. Plaintiffs reasonably estimate

there are hundreds of Rule 23 Nationwide Class members. Rule 23 Nationwide Class members

should be easy to identify from Cresco’s computer systems and electronic payroll and personnel

records.

       137.    There is a well-defined community of interest among Rule 23 Nationwide Class

members and common questions of law and fact predominate in this action over any questions

affecting individual Rule 23 Nationwide Class members. These common legal and factual

questions include, but are not limited to:

               a.      Whether Rule 23 Nationwide Class members performed unpaid pre-shift,
                       meal-period, and post-shift work activities, and if so, whether such work
                       activities are compensable;

               b.      Whether Rule 23 Nationwide Class members are owed wages for time spent
                       performing pre-shift, meal-period, and post-shift work activities, and if so,
                       the appropriate amount thereof; and

               c.      Whether Cresco’s non-payment of wages for all compensable time
                       constitutes breach of contract or unjust enrichment.

       138.    Plaintiffs’ claims are typical of the Rule 23 Nationwide Class members’ claims

because Plaintiffs and all other Rule 23 Nationwide Class members suffered damages as a direct


                                                23
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 24 of 31 PageID #:24




and proximate result of Cresco’s common and systemic payroll policies and practices. Plaintiffs’

claims arise from the same policies, practices, promises and course of conduct as all other Rule 23

Nationwide Class members’ claims, and their legal theories are based on the same legal theories

as all other Rule 23 Nationwide Class members.

        139.     Plaintiffs will fully and adequately protect the Rule 23 Nationwide Class members’

interests and have retained counsel who are qualified and experienced in the prosecution of

nationwide wage and hour class actions. Neither Plaintiffs nor their counsel has interests that are

contrary to, or conflicting with, the Rule 23 Nationwide Class members’ interests.

        140.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy because, inter alia, it is economically infeasible for Rule 23

Nationwide Class members to prosecute individual actions of their own given the relatively small

amount of damages at stake for each individual along with the fear of reprisal by their employer.

Prosecution of this case as a Rule 23 class action will also eliminate the possibility of duplicative

lawsuits being filed in state and federal courts throughout the nation.

        141.     This case will be manageable as a Rule 23 class action. Plaintiffs and their counsel

know of no unusual difficulties in this case, and Cresco has advanced, networked computer and

payroll systems that will allow the class, wage, and damages issues in this case to be resolved with

relative ease.

        142.     Because the elements of Fed. R. Civ. P. 23(b)(3) are satisfied in this case, class

certification is appropriate. Shady Grove Orthopedic Associates, 559 U.S. at 398 (“By its terms

[Rule 23] creates a categorical rule entitling a plaintiff whose suit meets the specified criteria to

pursue his claim as a class action”).




                                                  24
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 25 of 31 PageID #:25




                                         COUNT I
                        VIOLATION OF FLSA, 29 U.S.C. § 201 et seq.
                         FAILURE TO PAY OVERTIME WAGES
                           (29 U.S.C. § 216(b) Collective Action)

       143.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       144.    At all times relevant to this action, Cresco was engaged in interstate commerce, or

in the production of goods for commerce, as defined by the FLSA.

       145.    At all times relevant to this action, Plaintiffs and the FLSA Collective were

“employees” of Cresco within the meaning of 29 U.S.C. § 203(e)(1).

       146.    Plaintiffs and the FLSA Collective, by virtue of their job duties and activities

actually performed, are all non-exempt employees.

       147.    Plaintiffs and the FLSA Collective either: (1) engaged in commerce; or (2) engaged

in the production of goods for commerce; or (3) were employed in an enterprise engaged in

commerce or in the production of goods for commerce.

       148.    At all times relevant to this action, Cresco “suffered or permitted” Plaintiffs and the

FLSA Collective to work and thus “employed” them within the meaning of 29 U.S.C. § 203(g).

       149.    At all times relevant to this action, Cresco required Plaintiffs and the FLSA

Collective to perform mandatory pre-shift, meal-period, and post-shift work activities, as described

herein, but failed to pay these employees the federally mandated overtime compensation for the

pre-shift, meal-period, and post-shift work.

       150.    The mandatory pre-shift, meal-period, and post-shift work activities performed

every shift by Plaintiffs and the FLSA Collective were an essential part of their jobs, and these

activities and the time associated with these activities were not de minimis.

       151.    In workweeks where Plaintiffs and other FLSA Collective members worked over

40 hours, the unpaid pre-shift, meal-period, and post-shift work time, and all other overtime, should



                                                 25
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 26 of 31 PageID #:26




have been paid at the federally mandated rate of one and one-half times each employee’s regular

hourly rate of pay, including shift differential pay, nondiscretionary incentive pay, and all other

non-excludable remuneration. See 29 U.S.C. §§ 207(a) & (e).

       152.     Cresco’s violations of the FLSA were knowing and willful. Cresco knew or could

have determined how long it took Plaintiffs and the FLSA Collective to perform their mandatory

pre-shift, meal-period, and post-shift work. Further, Cresco could have easily accounted for and

paid Plaintiffs and the FLSA Collective for these work activities but deliberately chose not to.

       153.     The FLSA, 29 U.S.C. § 216(b), provides that as a remedy for a violation of the Act,

an employee is entitled to his or her unpaid wages (including unpaid overtime), plus an additional

equal amount in liquidated (i.e., double) damages, plus costs and reasonable attorneys’ fees.

                                 COUNT II
VIOLATION OF THE MASSACHUSETTS OVERTIME ACT, M.G.L. ch. 151 §§ 1A, 1B
                 FAILURE TO PAY OVERTIME WAGES
               (On Behalf of the Rule 23 Massachusetts Class)

       154.     Plaintiffs re-allege and incorporate all previous paragraphs herein.

       155.     Cresco was an “employer” of Plaintiffs and the Rule 23 Massachusetts Class

members, as that term is used in the Massachusetts Overtime Act.

       156.     Cresco failed to pay overtime for all hours worked over 40 in a workweek to

Plaintiffs and the Rule 23 Massachusetts Class members in violation of the Massachusetts

Overtime Act.

       157.     Due to Cresco’s violations of the Massachusetts Overtime Act, Plaintiffs and the

Rule 23 Massachusetts Class members have incurred harm and loss and are entitled to recover

from Cresco unpaid overtime mandatorily trebled, reasonable fees, costs of the action, and pre-

and post-judgment interest.




                                                 26
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 27 of 31 PageID #:27




                                   COUNT III
      VIOLATION OF THE MASSACHUSETTS WAGE ACT, M.G.L. ch. 149 §148
                        FAILURE TO PAY WAGES
                 (On Behalf of the Rule 23 Massachusetts Class)

       158.   Plaintiffs re-allege and incorporate all previous paragraphs herein.

       159.   Cresco was an “employer” of Plaintiffs and the Rule 23 Massachusetts Class

members, as that term is used in the Massachusetts Wage Act.

       160.   Cresco failed to pay wages for all hours worked in a workweek to Plaintiffs and the

Rule 23 Massachusetts Class members in violation of the Massachusetts Wage Act.

       161.   Due to Cresco’s violations of the Massachusetts Wage Act, Plaintiffs and the Rule

23 Massachusetts Class members have incurred harm and loss and are entitled to recover from

Cresco unpaid wages mandatorily trebled, reasonable fees, costs of the action, and pre- and post-

judgment interest.

                                         COUNT IV
                                BREACH OF CONTRACT
                         (On Behalf of the Rule 23 Nationwide Class)

       162.   Plaintiffs re-allege and incorporate all previous paragraphs herein.

       163.   At all times relevant to this action, Cresco had binding and valid contracts with

Plaintiffs and every other Rule 23 Nationwide Class member to pay each employee for each hour

they worked at a pre-established (contractual) regularly hourly rate in consideration of the work

duties Plaintiffs and the Rule 23 Nationwide Class members performed on Cresco’s behalf.

       164.   Cresco’s contractual promises to pay Plaintiffs’ and each Rule 23 Nationwide Class

member’s applicable hourly rate is evidenced by, among other things, each earnings statement

issued to Plaintiffs and the Rule 23 Nationwide Class members.

       165.   Plaintiffs and every other Rule 23 Nationwide Class member accepted the terms of

Cresco’s contractual promises and performed under the contracts by doing their jobs and carrying



                                               27
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 28 of 31 PageID #:28




out the work they performed each shift, including the unpaid pre-shift, meal-period, and post-shift

work activities required of them, accepted by Cresco, and that they performed.

       166.    By not paying Plaintiffs and every other Rule 23 Nationwide Class member the

agreed upon hourly wage for the mandatory pre-shift, meal-period, and post-shift work activities

they performed, Cresco systematically breached its contracts with Plaintiffs and each Rule 23

Nationwide Class member.

       167.    Plaintiffs’ and the Rule 23 Nationwide Class members’ remedies under the FLSA

are inadequate in this case to the extent Cresco paid them more than the federally mandated

minimum wage of $7.25 per hour but less than 40 hours per week (i.e., pure “gap time” claims).

       168.    As a direct and proximate result of Cresco’s contractual breaches, Plaintiffs and the

Rule 23 Nationwide Class members have been damaged in an amount to be determined at trial.

                                         COUNT V
                                 UNJUST ENRICHMENT
                         (On Behalf of the Rule 23 Nationwide Class)

       169.    Plaintiffs re-allege and incorporate all previous paragraphs herein.

       170.    This Count is pled in the alternative to Count IV, supra, pursuant to Fed. R. Civ. P.

8(d)(2)-(3).

       171.    At all times relevant to this action, Cresco promised Plaintiffs and every other Rule

23 Nationwide Class member a pre-established regular hourly rate in consideration of the work

duties Plaintiffs and the Rule 23 Nationwide Class members performed for the benefit of Cresco.

       172.    Plaintiffs and every other Rule 23 Nationwide Class member relied upon Cresco’s

promise for the pre-established regular hourly rate and performed by doing their jobs and carrying

out their required work duties.

       173.    By not paying Plaintiffs and every other Rule 23 Nationwide Class member the

agreed upon hourly wage for the mandatory pre-shift, meal-period, and post-shift work they


                                                28
     Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 29 of 31 PageID #:29




performed before and after each shift, Cresco was unjustly enriched.

        174.    Plaintiffs and the Rule 23 Nationwide Class members performed mandatory pre-

shift, meal-period, and post-shift work activities at the request of, without objection by, and for the

benefit of, Cresco.

        175.    Cresco received and accepted the pre-shift, meal-period, and post-shift work from

Plaintiffs and every other Rule 23 Nationwide Class member and enjoyed the benefits derived

therefrom, including increased profits, without having paid for the same.

        176.    Upon information and belief, Cresco used the monies owed to Plaintiffs and every

other Rule 23 Nationwide Class member to finance its various business ventures or pay its equity

owners.

        177.    Cresco has been unjustly enriched by the retention of monies received pursuant to

the services Plaintiffs and the Rule 23 Nationwide Class members performed for Cresco’s benefit,

without having paid Plaintiffs and the Rule 23 Nationwide Class members for the same.

        178.    Plaintiffs and the Rule 23 Nationwide Class members suffered detriment due to

Cresco’s failure to pay them for the mandatory pre-shift, meal-period, and post-shift work activities

described herein, in that Plaintiffs and the Rule 23 Nationwide Class members were deprived of the

ability to utilize that time, effort, and their resources in a profitable manner.

        179.    As a direct and proximate result of Cresco’s actions, Plaintiffs and every other Rule

23 Nationwide Class member suffered damages, including but not limited to, loss of wages.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated,

request judgment as follows:

        a.      Certifying this action as a collective action under 29 U.S.C. § 216(b) with respect
                to Plaintiffs’ FLSA claim (Count I);



                                                   29
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 30 of 31 PageID #:30




       b.      Certifying this action as a class action (for the Rule 23 Massachusetts Class) under
               Fed. R. Civ. P. 23(b)(3) with respect to Plaintiffs’ Massachusetts wage-and-hour
               claims (Counts II-III);

       c.      Certifying this action as a class action (for the Rule 23 Nationwide Class) under
               Fed. R. Civ. P. 23(b)(3) with respect to Plaintiffs’ breach of contract and unjust
               enrichment claims (Counts IV-V);

       d.      Ordering Cresco to disclose in computer format, or in print if no computer readable
               format is available, the names, addresses, email addresses, phone numbers, and
               dates and location of employment of all FLSA Collective members, and permitting
               Plaintiffs to send notice of this action to all those similarly situated individuals,
               apprising the FLSA Collective members of their rights by law to join and participate
               in this lawsuit;

       e.      Designating Plaintiffs as the representatives of the FLSA Collective, the Rule 23
               Massachusetts Class, and the Rule 23 Nationwide Class, and undersigned counsel
               as Class counsel for the same;

       f.      Declaring Cresco willfully violated the FLSA;

       g.      Declaring Cresco violated Massachusetts wage-and-hour law;

       h.      Declaring Cresco breached its contracts with Plaintiffs and the Rule 23 Nationwide
               Class members (or, in the alternative, that Cresco was unjustly enriched) by failing
               to pay them for the mandatory pre-shift, meal-period, and post-shift work activities
               described herein;

       i.      Granting judgment in favor of Plaintiffs and against Cresco and awarding Plaintiffs
               and the FLSA Collective, the Rule 23 Massachusetts Class, and the Rule 23
               Nationwide Class the full amount of damages and liquidated damages available by
               law;

       j.      Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this
               action as provided by statute;

       k.      Awarding pre- and post-judgment interest to Plaintiffs on these damages; and

       l.      Awarding such other and further relief as this Court deems appropriate.

                                        JURY DEMAND

       Plaintiffs, individually and on behalf of all others similarly situated, by and through their

attorneys, hereby demand a trial by jury under Fed. R. Civ. P. 38.




                                                30
    Case: 1:21-cv-02106 Document #: 1 Filed: 04/19/21 Page 31 of 31 PageID #:31




Dated: April 19, 2021               Respectfully Submitted,

                                    /s/ Matthew L. Turner
                                    Matthew L. Turner
                                    Kevin J. Stoops
                                    Rod M. Johnston
                                    SOMMERS SCHWARTZ, P.C.
                                    One Towne Square, 17th Floor
                                    Southfield, Michigan 48076
                                    Phone: (248) 355-0300
                                    Email: mturner@sommerspc.com
                                    Email: kstoops@sommerspc.com
                                    Email: rjohnston@sommerspc.com

                                    Benjamin Knox Steffans (will petition for admission)
                                    Steffans Legal PLLC
                                    7 North Street, Suite 307
                                    Pittsfield, Massachusetts 01201
                                    Phone: (413) 418-4176
                                    Email: bsteffans@steffanslegal.com

                                    Attorneys for Plaintiffs and the Putative
                                    Collective/Class Members




                                        31
